DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species D, sub-species D2, encompassing claims 19-22, 24-27 and 29, in the reply filed on 06/29/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22 and 29 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Independent claim 21 recites steps of “inserting a fiber probe into an eye of the subject [patient],” and applying a plurality of excimer laser shots to a trabecular meshwork of the subject’s eye. Independent claim 27 also recites similar limitations. However, claims 22 and 29, which depend on independent claim 21 and claim 27, respectively,  recites that “the laser or surgical laser procedure comprises non-invasive laser trabeculoplasty, iridotomy, iridectomy, or a combination thereof.” The term noninvasive treatment is defined in the art as a treatment ‘not involving puncture of the skin or other entry into the body.’ (see https://medical-dictionary.thefreedictionary.com). Furthermore, the excimer laser trabeculostomy (ELT) is defined as a microinvasive glaucoma surgery (MIGS). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Appropriate correction is required.
Allowable Subject Matter
Claims 19-21 and 24-27 are allowed. The following is a statement of reasons for the indication of allowable subject matter: the prior art of record teaches various methods of treating a patient having a previously treated and failed or no longer effective glaucoma treatment. However, the prior art of record, either alone or in combination, does not disclose, teach, suggest or anticipate a method of first treating glaucoma of a subject with a laser or surgery or an alternative treatment, and if the treatment is deemed ineffective, treating the glaucoma of the subject/patient by performing excimer laser trabeculostomy (ELT) as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
July 16, 2022